 Case 2:21-cv-11604-SJM-APP ECF No. 1, PageID.1 Filed 07/09/21 Page 1 of 19




            IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF MICHIGAN,
                     SOUTHERN DIVISION

BRIAN J. LYNGAAS, D.D.S., P.L.L.C., )
individually and as the representative )
of a class of similarly-situated persons, )
                                               No.
                                          )
                        Plaintiff,        )
                                          )
             v.                           )
                                               CLASS ACTION
                                          )
UNITED CONCORDIA COMPANIES, )
INC. and JOHN DOES 1-5,                   )
                                          )
                        Defendants.       )

                     CLASS ACTION COMPLAINT

     Plaintiff, Brian J. Lyngaas, D.D.S., P.L.L.C. (“Plaintiff”), brings this

action on behalf of itself and all other persons similarly-situated and,

except as to those allegations pertaining to Plaintiff or its attorneys,

alleges the following upon information and belief against defendant

United Concordia Companies, Inc. (“Defendant”):

                     PRELIMINARY STATEMENT

     1.    On behalf of itself and the other members of the class,

Plaintiff alleges claims and seeks statutory damages and other relief

arising under the Telephone Consumer Protection Act, 47 USC § 227 (the

“TCPA”).
 Case 2:21-cv-11604-SJM-APP ECF No. 1, PageID.2 Filed 07/09/21 Page 2 of 19




     2.    Plaintiff has received at least two unsolicited facsimiles from

Defendant advertising the commercial availability or quality of property,

goods, or services. One advertised personal protective equipment

available from a company called Prophy Magic. The other advertised

recycling goods and services available from a company called Dental

Recycling North America. True and correct copies of these two facsimiles

are attached as Exhibit A and Exhibit B.

     3.    The federal Telephone Consumer Protection Act, 47 USC §

227 (the “TCPA”), prohibits any person or entity to send any “unsolicited

advertisement” by facsimile.

     4.    An “unsolicited advertisement” is “any material advertising

the commercial availability or quality of any property, goods, or services

which is transmitted to any person without that person’s prior express

invitation or permission, in writing or otherwise.” 47 U.S.C. § 227(a)(5).

     5.    Defendant did not obtain Plaintiff’s prior express invitation or

permission to send advertisements by fax.

     6.    An unsolicited advertisement sent by facsimile based on an

“established business relationship” must include on its first page a

specific, clear, and conspicuous opt-out notice, or else it violates the



                                     2
 Case 2:21-cv-11604-SJM-APP ECF No. 1, PageID.3 Filed 07/09/21 Page 3 of 19




TCPA. 47 U.S.C. § 227(b)(2)(D); 47 C.F.R. § 64.1200(a)(4)(iii).

     7.    Exhibit A and Exhibit B have no opt-out notice.

     8.    The TCPA provides a private right of action and provides

minimum statutory damages of $500 per violation. If the Court finds an

advertisement was sent knowingly or willfully, then the Court can

increase the damages up to three times, or $1,500. 47 U.S.C. § 227(b)(3).

     9.    Unsolicited faxes cause concrete damage to their recipients,

such as wasting the recipient’s valuable time, interrupting the recipient’s

privacy, tying up telephone lines, preventing fax machines from receiving

authorized faxes, preventing the use of fax machines from sending

outgoing faxes, wasting the recipient’s paper and ink toner printing the

sender’s advertising material, causing undue wear and tear on fax

machines, and requiring additional labor to attempt to discern the source

and purpose of the unsolicited message.

     10.   On behalf of itself and all others similarly-situated, Plaintiff

seeks statutory damages and other relief for each of Defendant’s

violations of the TCPA occurring during the statutory limitations period

commencing four years prior to the filing of this action and continuing

until the Court orders notice to the class.



                                     3
 Case 2:21-cv-11604-SJM-APP ECF No. 1, PageID.4 Filed 07/09/21 Page 4 of 19




               PARTIES, JURISDICTION AND VENUE

     11.   Plaintiff, Brian Lyngaas, D.D.S., P.L.L.C., is a dental practice

located at 18518 Farmington Road, Livonia, MI 48152, which is in Wayne

County, Michigan.

     12.   Defendant,    United    Concordia    Companies,     Inc.,   is     a

Pennsylvania corporation with its headquarters located at 4401 Deer

Path Road, Harrisburg, PA 17110.

     13.   John Does 1-5 are other persons liable as “senders” of some or

all of the facsimiles at issue. Plaintiff does not yet know who other than

Defendant caused the facsimiles to be sent.

     14.   The Court has subject matter jurisdiction under 28 U.S.C. §

1331 and 47 U.S.C. § 227.

     15.   Personal jurisdiction exists over Defendant in Michigan

because Defendant has transacted business and committed tortious acts

within the State.

     16.   Venue is proper in the Eastern District of Michigan, Southern

Division, because Defendant committed statutory torts within this

District and a significant portion of the events took place here.




                                     4
 Case 2:21-cv-11604-SJM-APP ECF No. 1, PageID.5 Filed 07/09/21 Page 5 of 19




                                  FACTS

     17.   Defendant has sent unsolicited advertisements by facsimile to

Plaintiff and a class of similarly-situated persons.

     18.   Plaintiff has received at least two unsolicited advertisements

by facsimile from Defendant. Plaintiff intends to discover all of the

various unsolicited advertisements Defendant sent by fax. See Exhibit C,

a Demand for Preservation of All Tangible Documents Including

Electronically Stored Information.

     19.   Defendant did not have Plaintiff’s prior express invitation or

permission to send advertisements to Plaintiff’s fax machine.

     20.   Exhibit A is a one-page document that Plaintiff received by

facsimile on or about October 7, 2020.

     21.   Exhibit A advertises the commercial availability or quality of

“Personal Protective Equipment” (“PPE”) made or distributed and

available for purchase from a company called Prophy Magic.

     22.   According to its website, Prophy Magic “provides superior

products and service to the dental industry. With over 20 years of

experience in disposable dental products, Prophy Magic has grown into a

major contributor to the dental industry.”



                                     5
 Case 2:21-cv-11604-SJM-APP ECF No. 1, PageID.6 Filed 07/09/21 Page 6 of 19




https://www.prophymagic.com/about-us/ (last visited 7/9/21).

     23.     Defendant did not obtain Plaintiff’s express invitation or

permission before sending an advertisement for Prophy Magic’s goods or

services by facsimile.

     24.     Exhibit A does not include an opt-out notice.

     25.     Exhibit B is a true and correct copy of a one-page document

Plaintiff received by facsimile on or about March 2, 2021.

     26.     Exhibit B advertises the commercial availability or quality of

chairside amalgam recycling buckets and other “recycling solutions” from

Dental Recycling North America (“DRNA”).

     27.     According to its website, DRNA is a “leading provider in North

America       of   dental     waste       management      and     recycling.”

https://www.drna.com/ (last visited on July 9, 2021).

     28.     Defendant did not obtain Plaintiff’s prior express invitation or

permission to send an advertisement for DRNA’s goods or services by

facsimile.

     29.     Exhibit B does not include an opt-out notice.

     30.     Plaintiff received Exhibit A and Exhibit B on a fax machine

that automatically printed it to paper.



                                      6
 Case 2:21-cv-11604-SJM-APP ECF No. 1, PageID.7 Filed 07/09/21 Page 7 of 19




     31.   On information and belief, Defendant sent Exhibit A, Exhibit

B, and other unsolicited advertisements by facsimile to more than 40

persons. This allegation is based, in part, on the fact that Exhibit A and

Exhibit B are generic form faxes with graphics and trademarks and no

personal information, that sending advertisements in bulk by fax is an

inexpensive way to reach a wide audience, and that the faxes attached as

Exhibit A and Exhibit B have no opt-out notice.

     32.   Plaintiff and the other class members owe no obligation to

protect their fax machines from Defendant’s unlawful advertisements.

Their fax machines are ready to send and receive their urgent business

communications, or private communications about patients’ dental

needs, not to receive junk faxes.

              CLASS REPRESENTATION ALLEGATIONS

     33.   Plaintiff brings this action as a class action on behalf of itself

and a class of all others similarly-situated and initially defined as follows:

     All persons who were sent one or more unsolicited
     advertisements by facsimile from United Concordia.

     34.   Plaintiff anticipates modifying the proposed class definition—

including proposing subclasses if appropriate—after discovery about the

scope of Defendant’s fax advertising practices as well as discovery as to


                                      7
 Case 2:21-cv-11604-SJM-APP ECF No. 1, PageID.8 Filed 07/09/21 Page 8 of 19




any potential affirmative defenses Defendant may plead.

     35.   Excluded from the class are Defendant, any entity in which

Defendant has a controlling interest, Defendant’s employees, officers and

directors, Defendant’s legal representatives, heirs, successors, and

assigns, and any Judge assigned to this action, and his or her family.

     36.   On information and belief, Defendant’s fax advertising

campaigns involved other substantially-similar advertisements that

were also sent without the opt-out notice required by the TCPA. Plaintiff

intends to locate those advertisements in discovery. See Exhibit C, a

Demand for Preservation of All Tangible Documents Including

Electronically Stored Information.

     37.   This action is brought, and may properly be maintained as, a

class action under Fed. R. Civ. P. 23. This action satisfies Rule 23(a)’s

numerosity, commonality, typicality, and adequacy requirements.

Additionally, prosecution of Plaintiff’s claims separately from the

putative class’s claims would create a risk of inconsistent or varying

adjudications under Rule 23(b)(1)(A). Furthermore, the questions of law

or fact that are common in this action predominate over any individual

questions of law or fact making class representation the superior method



                                     8
 Case 2:21-cv-11604-SJM-APP ECF No. 1, PageID.9 Filed 07/09/21 Page 9 of 19




to adjudicate this controversy under Rule 23(b)(3).

     38.    Numerosity/Impracticality of Joinder: On information and

belief, the class includes more than forty persons and, thus, is so

numerous that joinder of all members is impracticable. The precise

number of class members and their identities are unknown to Plaintiff,

but can be obtained from Defendant’s records or the records of third

parties.

     39.    Commonality and Predominance: There is a well-defined

community of interest and common questions of law and fact that

predominate over any question affecting only individual members of the

class. These common legal and factual questions, which do not vary from

one class member to another, and which may be determined without

reference to the individual circumstances of any class member, include,

but are not limited to the following:

            a.   Whether Defendant sent unsolicited advertisements by

     fax;

            b.   Whether Defendant’s faxes advertised the commercial

     availability or quality of any property, goods, or services;

            c.   The manner and method Defendant used to compile or



                                        9
Case 2:21-cv-11604-SJM-APP ECF No. 1, PageID.10 Filed 07/09/21 Page 10 of 19




     obtain the list(s) of fax numbers to which it sent advertisements by

     fax;

            d.   Whether Defendant faxed advertisements without first

     obtaining the intended recipients’ express invitation or permission

     to do so;

            e.   Whether Defendant included a clear and conspicuous

     opt-out notice on the first page of advertisements it sent by fax;

            f.   Whether Defendant is directly or vicariously liable for

     violating the TCPA;

            g.   Whether Plaintiff and the other class members are

     entitled to statutory damages;

            h.   Whether the Court should treble the statutory damages;

     and

            i.   Whether Defendant should be enjoined from sending

     unsolicited advertisements by fax in the future.

     40.    Typicality of Claims: Plaintiff’s claims are typical of the

claims of the other class members because all were injured by the same

wrongful practices. Plaintiff and the members of the class received

Defendant’s unsolicited advertisements by facsimile. If Plaintiff prevails



                                    10
Case 2:21-cv-11604-SJM-APP ECF No. 1, PageID.11 Filed 07/09/21 Page 11 of 19




on its claims, then the putative class members will prevail as well.

     41.      Adequacy of Representation: Plaintiff is an adequate

representative of the class. Plaintiff’s interests do not conflict with the

interests of the class. Plaintiff has retained counsel competent and

experienced in complex class action litigation, and TCPA litigation in

particular, and Plaintiff intends to vigorously prosecute this action.

Plaintiff and its counsel will fairly and adequately protect the interest of

members of the class.

     42.      Prosecution of Separate Claims Would Yield Inconsistent

Results: Even though the questions of fact and law in this action are

predominantly common to Plaintiff and the putative class members,

separate adjudication of each class member’s claims would yield

inconsistent and varying adjudications. Such inconsistent rulings would

create incompatible standards for Defendant to operate under if or when

class members bring additional lawsuits concerning the same unsolicited

fax advertisements of if Defendants choose to advertise by fax again in

the future.

     43.      A Class Action is the Superior Method of Adjudicating the

Common Questions of Law or Fact that Predominate over Individual



                                    11
Case 2:21-cv-11604-SJM-APP ECF No. 1, PageID.12 Filed 07/09/21 Page 12 of 19




Questions: A class action is superior to other available methods for the

fair and efficient adjudication of this lawsuit because individual litigation

of the claims of all class members is economically unfeasible and

procedurally impracticable. The likelihood of individual class members

prosecuting separate claims is remote, and even if every class member

could afford individual litigation, the court system would be unduly

burdened by individual litigation of such cases. Plaintiff knows of no

difficulty to be encountered in the management of this action that would

preclude its maintenance as a class action. Relief concerning Plaintiff’s

rights under the laws herein alleged and with respect to the class would

be proper. Plaintiff envisions no difficulty in the management of this

action as a class action.

                       COUNT I
     TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. § 227

      44.   Plaintiff incorporates the preceding paragraphs as though

fully set forth herein.

      45.   Plaintiff brings Count I on behalf of itself and a class of

similarly-situated persons.

      46.   The TCPA prohibits the “use of any telephone facsimile

machine, computer or other device to send an unsolicited advertisement


                                     12
Case 2:21-cv-11604-SJM-APP ECF No. 1, PageID.13 Filed 07/09/21 Page 13 of 19




to a telephone facsimile machine….” 47 U.S.C. § 227(b)(1).

     47.   The TCPA defines “unsolicited advertisement,” as “any

material advertising the commercial availability or quality of any

property, goods, or services which is transmitted to any person without

that person’s express invitation or permission.” 47 U.S.C. § 227(a)(4).

     48.   The TCPA provides:

                      3.    Private right of action. A person
                 may, if otherwise permitted by the laws or
                 rules of court of a state, bring in an
                 appropriate court of that state:

                       (A) An action based on a violation of
                 this subsection or the regulations prescribed
                 under this subsection to enjoin such
                 violation,

                       (B) An action to recover for actual
                 monetary loss from such a violation, or to
                 receive $500 in damages for each such
                 violation, whichever is greater, or

                         (C)   Both such actions.

47 U.S.C. § 227(b)(3).

     49.   In relevant part, the TCPA states that “[t]he [Federal

Communications] Commission shall prescribe regulations to implement

the requirements of this subsection ... in implementing the requirements

of this subsection, the Commission shall provide that a notice contained


                                      13
Case 2:21-cv-11604-SJM-APP ECF No. 1, PageID.14 Filed 07/09/21 Page 14 of 19




in an unsolicited advertisement complies with the requirements under

this subparagraph only if ... (i) the notice is clear and conspicuous ...” 47

U.S.C. § 227(b)(2)(D)(i).

     50.   Additionally,    “a   notice   contained    in   an   unsolicited

advertisement complies with the requirements under this subparagraph

only if ... (ii) the notice states that the recipient may make a request to

the sender of the unsolicited advertisement not to send any future

unsolicited advertisements to a telephone facsimile machine or machines

and that failure to comply, within the shortest reasonable time, as

determined by the Commission, with such a request meeting the

requirements under subparagraph (E) is unlawful ...” 47 U.S.C. §

227(b)(2)(D)(ii). The shortest reasonable time has been determined to be

thirty (30) days. 47 C.F.R. § 64.1200(a)(4)(iii)(B).

     51.   The opt-out notice must also include “a domestic contact

telephone and facsimile number for the recipient to transmit such a

request to the sender” as well as a “cost-free mechanism for a recipient to

transmit a request pursuant to such notice ...” 47 U.S.C. §

227(b)(2)(D)(iv).

     52.   “A notice contained in an unsolicited advertisement complies



                                     14
Case 2:21-cv-11604-SJM-APP ECF No. 1, PageID.15 Filed 07/09/21 Page 15 of 19




with the requirements under this subparagraph only if ... (v) the

telephone and facsimile machine numbers and the cost-free mechanism

... permit an individual or business to make such a request at any time

on any day of the week.” 47 U.S.C. § 227(b)(2)(D)(v).

     53.   The FCC’s regulations of opt-out notices on facsimile

advertisements are set forth at 47 C.F.R. § 64.1200(a)(4)(iii).

     54.   Exhibit A is an unsolicited advertisement Defendant sent or

caused to be sent by fax.

     55.   Exhibit B is an unsolicited advertisement Defendant sent or

caused to be sent by fax.

     56.   Plaintiff intends to discover and include within this case all

unsolicited advertisements Defendant sent by fax.

     57.   Defendant violated 47 U.S.C. § 227 et seq. by sending

advertisements by fax to Plaintiff and the other class members without

their prior express invitation or permission and, to the extent Defendant

will contend it sent the facsimiles based on “established business

relationship,” by failing to include the clear, conspicuous, and content-

rich opt-out notice on the first page of each facsimile.

     58.   Facsimile    advertising    imposes    burdens    on   unwilling



                                      15
Case 2:21-cv-11604-SJM-APP ECF No. 1, PageID.16 Filed 07/09/21 Page 16 of 19




recipients that are distinct from those imposed by other types of

advertising. The content of the required opt-out notice is designed to

ensure that the recipients know how to prevent and avoid future fax

transmissions of advertising material, and to provide the various cost-

free means Congress required to be made available to do so. If senders do

not clearly and conspicuously provide the opt-out content to the

recipients, then the recipients are unable to stop the burdens imposed by

this form of advertisement.

     59.     The TCPA is a strict liability statute and Defendant is liable

to Plaintiff and the other class members even if its actions were

negligent.

     60.     Defendant is liable because it sent the faxes, caused the faxes

to be sent, participated in the activity giving rise to and/or constituting

the violation, the faxes were sent on its behalf, and/or under general

principles of vicarious liability applicable under the TCPA, including

actual authority, apparent authority and ratification.

     61.     Defendant knew or should have known that Plaintiff and the

other class members had not given express invitation or permission for

Defendant or anybody else to send advertisements by facsimile and that



                                     16
Case 2:21-cv-11604-SJM-APP ECF No. 1, PageID.17 Filed 07/09/21 Page 17 of 19




Defendant’s faxes did not display the opt-out notice required by the TCPA

(including the FCC’s regulations).

      62.   Defendant’s actions caused damages to Plaintiff and the other

class members. Receiving Defendant’s junk faxes caused the recipients

to lose paper and toner consumed in the printing of Defendant’s faxes.

Moreover, the subject faxes used Plaintiff’s and the class’s fax machines

and wasted valuable time. Defendant’s faxes unlawfully interrupted

Plaintiff’s and the other class members’ privacy interests in being left

alone. Finally, the injury and property damage sustained by Plaintiff and

the other class members from the sending of the faxes occurred outside

Defendant’s premises.

      63.   Even if Defendant did not intend to cause damage to Plaintiff

and the other class members, did not intend to violate their privacy, and

did not intend to waste the recipients’ valuable time with Defendant’s

advertisements, those facts are irrelevant because the TCPA is a strict

liability statute.

      64.   The Court, in its discretion, can treble the statutory damages

if the violation was knowing or willful. 47 U.S.C. § 227.

      WHEREFORE, Plaintiff, individually and on behalf of all others



                                     17
Case 2:21-cv-11604-SJM-APP ECF No. 1, PageID.18 Filed 07/09/21 Page 18 of 19




similarly situated, demands judgment in its favor and against

Defendant, as follows:

           A.    That the Court adjudge and decree that the present case

     may be properly maintained as a class action, appoint Plaintiff as

     the representative of the class, and appoint Plaintiff’s counsel as

     counsel for the class;

           B.    That the Court award $500.00 in statutory damages for

     each of Defendant’s violations of the TCPA;

           C.    That the Court treble the statutory damages to $1,500

     per violation if it finds that Defendant knowingly or willfully

     violated the TCPA;

           D.    That the Court enter an injunction prohibiting

     Defendant from sending advertisements by fax without first

     demonstrating that it has obtained express invitation or permission

     to fax advertisements or included the required opt-out notice on

     each advertisement sent by fax to a person with whom Defendant

     has an established business relationship; and

           E.    That the Court award costs and such further relief as

     the Court may deem just and proper.



                                    18
Case 2:21-cv-11604-SJM-APP ECF No. 1, PageID.19 Filed 07/09/21 Page 19 of 19




                             Respectfully submitted,

                             BRIAN J. LYNGAAS, D.D.S., P.L.L.C.,
                             individually and as the representative
                             of a class of similarly-situated persons,

                             By: /s/ Phillip A. Bock
                                   One of their attorneys

                             Phillip A. Bock
                             BOCK HATCH & OPPENHEIM, LLC
                             134 N. La Salle Street, Ste. 1000
                             Chicago, IL 60602
                             Telephone: 312-658-5500
                             Facsimile: 312-658-5555
                             Email: service@classlawyers.com

                             Richard E. Shenkan
                             SHENKAN INJURY LAWYERS, PLLC
                             6550 Lakeshore Street
                             West Bloomfield, MI 48323
                             Telephone: 1-800-601-0808
                             Facsimile: 1-888-769-1774
                             Email: rshenkan@shenkanlaw.com




                                    19
